The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on November 14, 2019, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: November 14, 2019




                             UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF OHIO

In re:                                                   )    Case No. 19-40909
                                                         )
KRYSTLE MARIE HORN,                                      )    Chapter 7
                                                         )
                          Debtor.                        )    Judge Arthur I. Harris
                                                         )
                                                         )    ORDER GRANTING MOTION OF
                                                         )    DEBTOR TO REOPEN BANKRUPTCY
                                                         )    CASE AND GRANTING DEBTOR
                                                         )    PERMISSION TO FILE PERSONAL
                                                         )    FINANCIAL MANAGEMENT COURSE
                                                         )    CERTIFICATE


         This matter came before the Court on the Motion of Debtor Krystle Marie Horn to reopen

the bankruptcy case for purposes of uploading the personal financial management course

certificate (Docket 14).

         The Court finds that good cause for granting the Motion exists. The Court finds that the

Chapter 7 Trustee and all creditors in this matter were served with the motion and notice of the

Motion with an appropriate objection period. No party filed a response or otherwise appeared in

opposition to the Motion. For these reasons, it is appropriate to grant the relief requested.




19-40909-aih         Doc 16      FILED 11/14/19           ENTERED 11/14/19 13:38:54                 Page 1 of 2
       Therefore, it is hereby ORDERED that the Motion is granted and the bankruptcy case is

hereby reopened. Further, it is hereby ORDERED that the Debtor is permitted to file the personal

financial management course certificate.



                                             ###


SUBMITTED BY:

/s/ Rebecca J. Sremack
Rebecca J. Sremack #0092313
Sremack Law Firm LLC
2745 South Arlington Road
Akron, Ohio 44312
Office: 330.644.0061
Fax: 330.644.7241
info@sremacklaw.com
Co-counsel for Debtor




19-40909-aih     Doc 16     FILED 11/14/19      ENTERED 11/14/19 13:38:54          Page 2 of 2
